Title: To George Washington from Colonel Mordecai Gist, 5 September 1777
From: Gist, Mordecai
To: Washington, George



Sir
Camp at the Head of Sassafras [Md.] 5 septr 1777

I have to Inform Your Excellency that I arrivd here the 2d Instant, where I found General Cadwalader with about 300 Militia, in very confusd order. their complaints of being called out contrary to law has become very general Among them, which has Induc’d me to promise

them to adopt the rule of calling out only the three first Classes as orderd by the Assembly of this State, for the better regulation of the Militia. this Appears to be satisfactory to the Whole and will put me upon a more respectable footing in Command, as I can afterwards compel them to pay due attention to order. I expect Mr Paca to my Assistance in the Morning, when I make not the least doubt, that a few days will Supply me with the Number recommended by Congress.
the principal division of the Enemies fleet consisting of about 150 sail have fallen down to the Mouth of this River and Stretch their line from Grove point to Howels point—the Isis, the Roebuck, and a 40 Gun ship lay off Colo. Loyds a little below Pooles Island, the Sphynx still continues at Anchor at Elk. a 50 Gun ship has been some time fast aground on Stony point, where she still lays in that Condition. I have this Information from such Authority as I think may be depended on.
I learn from a Midshipman of the Swift Sloop of War who we took prisoner Yesterday, that he understood when he left the ship (on Saturday last) that the whole of the Fleet was preparing to go round to Delaware.
I am Just Informed that some few ships past Annapolis yesterday—We have sent 14 Deserters & 4 prisoners to Chester.
Colonel Richardsons Battalion Arrived here to day, and has Joind the Militia under my Command.
as I Apprehend, the design of the Fleet is to Rob & plunder the defenceless Inhabitants on the Coast—I have detachd a party to Howels point to drive of the Stock—I have another party in pursuit of a Tory Company in Arms agt the State, as will Appear by the Inclosed. I expect a good Account of them to morrow, and shall be glad you would advise me how to dispose of such prisoners. I have the Honour to be Sir Your Most Obdt H. Servt

M. Gist

